United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Bellmawr, NJ,
Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1018
Issued: September 10, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 2, 2015 appellant filed a timely appeal of a December 5, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP), denying a claim for an additional
schedule award.1 The appeal was docketed as No. 15-1018.
The record indicates that OWCP selected Dr. Alfred Dawson, a Board-certified
orthopedic surgeon, to resolve a conflict in the medical evidence with respect to permanent
impairment to the extremities. Dr. Dawson submitted a September 23, 2010 report. By decision
dated June 18, 2011, OWCP found that he did not resolve the conflict. A memorandum of
telephone call dated August 31, 2011 indicated that OWCP spoke to Dr. Dawson regarding
diagnostic testing and medical report requirements. Dr. Dawson submitted a March 21, 2012
report on April 9, 2012. OWCP again spoke with him on the telephone on April 11, 2012, again
1

The hearing representative found that referee physician, Dr. Timothy Wagner, a Board-certified orthopedic
surgeon, represented the weight of the evidence. Appellant had received a June 28, 2004 schedule award decision
for a five percent left arm impairment, and a January 31, 2013 decision for a five percent right arm permanent
impairment. By decision dated June 14, 2006, the Board had remanded the case for further development regarding
the left arm permanent impairment. Docket No. 06-0154 (issued June 14, 2006). In an earlier appeal, the Board
reversed a December 29, 2000 termination of compensation decision.
Docket No. 02-0802 (issued
August 27, 2002).

discussing the medical report requirements for the issue presented. Dr. Dawson submitted an
additional report dated April 12, 2012.
An OWCP hearing representative, in a decision dated August 15, 2013, found that the
telephone communication with Dr. Dawson was improper and the supplemental reports from
Dr. Dawson must be excluded from the record. This is consistent with long-standing Board
precedent regarding improper contact between OWCP and a referee physician.2
OWCP procedures have specific requirements for medical reports that must be excluded
from consideration. A memorandum is written explaining why the reports are excluded.3 The
referee report and any clarification reports are then combined with the exclusion memorandum,
and the combined document is entered into the record as “MISC/memo to file” rather than
medical evidence. The author date and received date is the date of the memorandum.4 Letters to
a physician who is sent medical evidence should instruct the physician to disregard the excluded
report.5
OWCP did not follow any of its procedures with respect to excluded medical reports in
this case. No memorandum was prepared, the reports were untouched in the record, and no
reference was made to the excluded reports in a statement of accepted facts or other document.
It is not clear whether the reports were provided to the new referee physician, Dr. Wagner. The
purpose of the procedures regarding exclusion of medical reports is to make it clear to physicians
and others that certain medical evidence is not to be considered in rendering a decision.
The case will be remanded for OWCP to properly follow its procedures regarding
exclusion of medical reports. After excluding the medical evidence that was improperly
obtained, OWCP should select a new referee physician and resolve the conflict in the medical
evidence. After such further development as is deemed necessary, it should issue an appropriate
decision.

2

See J.F., Docket No. 08-1182 (issued June 18, 2009); Carlton L. Owens, 36 ECAB 608 (1985).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.12(b) (September 2010).
4

Id.

5

Id.

2

IT IS HEREBY ORDERED THAT the December 5, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: September 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

